                      Case 1:21-mj-00316-RMM Document 1 Filed 03/16/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                                                                     )
                 United States of America                            )
                            v.                                       )      Case No.
                CLIFFORD MACKRELL                                    )
                 DOB: XX/XX/XXXX                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                                  in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description
        18 U.S.C. § 111(a)(1) - Forcibly Assault, Resist, Oppose, Impede, Intimidate, or Interfere with Certain Officers or
        Employees;
        18 U.S.C. §§ 1752(a)(1), (2), and (4) - Knowingly Entering or Remaining in any Restricted Building or Grounds
        Without Lawful Authority with Intent to Impede or Disrupt the Orderly Conduct of Government Business or Official
        Functions;
        18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder; and
        40 U.S.C. § 5104(e)(2)(F) - Violent Entry and Disorderly Conduct on Capitol Grounds.

         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                   Timothy J. Kolonick, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH

Date:             03/16/2021
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                      Robin M. Meriweather, U.S. Magistrate Judge
                                                                                               Printed name and title
